—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated July 9, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that the injured plaintiff assumed the risks inherent in playing on the outdoor basketball court where he slipped on some berries and fell. The injured plaintiff, an experienced basketball player who had played on the very same basketball court on many prior occasions, was fully aware of the berries which fell from overhanging tree branches. Since the plaintiff voluntarily assumed the risk that he might slip on the basketball court while participating in the game, summary judgment was properly granted to the defendant (see, Morgan v State of New York, 90 NY2d 471; *444Benitez v New York City Bd. of Educ., 73 NY2d 650; Turcotte v Fell, 68 NY2d 432; Maddox v City of New York, 66 NY2d 270; Reilly v Long Is. Jr. Soccer League, 216 AD2d 281; Gallagher v Town of N. Hempstead, 144 AD2d 637). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.